Case 3:17-cv-01104-VLB Document 82-120 Filed 05/15/19 Page 1 of 2




                Exhibit 120
       Case 3:17-cv-01104-VLB Document 82-120 Filed 05/15/19 Page 2 of 2
                                     III. Faculty Ranks, Appointments, and Policies: University-Wide   23


The Provost, or at the request of the Provost, the relevant dean or other designee, may conduct a
preliminary review of the complaint and, if appropriate, attempt to resolve the matter informally.
If the matter cannot be resolved informally, the Provost will consider whether the complaint falls
within the purview of a review committee and merits review. For example, the Provost will reject
any complaint based on a disagreement with the professional judgment of the department or the
appointments committee. As soon as possible, but normally within 30 days after the Provost’s
receipt of the complaint, the Provost will forward to a review committee those issues raised by
the complainant that have not been resolved, except for any that the Provost has concluded are
not within the purview of the procedures or are clearly without merit.

Faculty Review Committee Procedures. A panel of the Faculty Review Committee ("Committee")
will consider complaints referred to the Committee by the Provost. The Faculty Review Committee
is a standing committee, appointed each year by the Provost in consultation with the University
Cabinet and consisting of up to thirty senior faculty members from the Faculty of Arts and Sciences
and the faculties of the professional schools. Review Committee members must be tenured faculty,
except that in the case of the School of Music and the School of Drama they may be professors
of the practice or professors adjunct, and in the School of Medicine they may be professors in
the clinician-scholar, clinician-educator, or investigator tracks. For the review of any particular
complaint, the Provost will select a panel of five faculty members from the Faculty Review
Committee membership, with one of these individuals designated chair of the particular review.

When required by the number of reviews underway or by the inability of Faculty Review Committee
members to participate in a particular review, the Provost will supplement the Faculty Review
Committee with additional tenured faculty members. In these circumstances, the panel hearing a
case will consist of five members, including no fewer than two members of the Faculty Review
Committee and no more than three supplemental members.

No faculty member who is directly involved in the complaint may serve as a member of the
panel hearing the complaint. When a member is excused for this reason or is otherwise unable
to participate, the Provost may designate a substitute. During its inquiry, the panel may review
documents from any office of the University that are relevant to the underlying complaint and that
were prepared prior to the decisions about which the faculty member is complaining. However,
the panel may not review documents covered by a legal privilege (for example, psychiatric
patient records and attorney-client communications). It is expected that all members of the Yale
community will cooperate fully with the panel in its inquiry.

The proceedings are not intended to be adversarial. The complaining faculty member must meet
with the panel and may be accompanied by an adviser when doing so. The complainant and the


                                                                                        Byrne000217
